RENDERED: APRIL 30, 2021; 10:00 A.M.
                  NOT TO BE PUBLISHED


           Commonwealth of Kentucky
                     Court of Appeals
                      NO. 2017-CA-1691-MR


JULIA LEIGH LIVERS                                  APPELLANT


           APPEAL FROM MARION CIRCUIT COURT
v.       HONORABLE SAMUEL TODD SPALDING, JUDGE
                  ACTION NO. 15-CI-00118


BYRON RANDALL LIVERS                                 APPELLEE




AND                   NO. 2017-CA-1721-MR


BYRON RANDALL LIVERS                         CROSS-APPELLANT


         CROSS-APPEAL FROM MARION CIRCUIT COURT
v.       HONORABLE SAMUEL TODD SPALDING, JUDGE
                   ACTION NO. 15-CI-00118


JULIA LEIGH LIVERS                             CROSS-APPELLEE
                                          OPINION
                                         AFFIRMING

                                        ** ** ** ** **

BEFORE: JONES, LAMBERT, AND K. THOMPSON, JUDGES.

LAMBERT, JUDGE: Julia Leigh Livers appeals from the August 25, 2017, order

of the Marion Circuit Court, arguing that the circuit court erred in its division and

valuation of marital property and its holding that Julia was not entitled to

attorney’s fees. Byron Randall Livers cross-appeals from the same order, arguing

that the circuit court erred in its valuation of the non-marital interest of Julia’s

retirement account. After careful consideration, we affirm on appeal and cross-

appeal.

               The parties were married in 2004. They share one son, born in 2007.1

They separated in 2014, and Byron filed for dissolution of marriage on April 23 of

the following year. Several hearings were held between then and the final hearing,

held on July 27, 2017. The circuit court entered its order of dissolution on July 31,

2017, and its findings of fact and order on August 25, 2017.2 Both parties filed

motions to alter, amend, or vacate pursuant to Kentucky Rule of Civil Procedure




1
  Byron has two children (a son and a daughter) from his previous marriage. His first wife is
deceased.
2
  After Julia complained that she did not timely receive the August 25, 2017, order, the circuit
court entered an order decreeing it, nunc pro tunc, to be entered on September 7, 2017.

                                               -2-
(CR) 59.05. The circuit court order ruling on the motions was entered on

September 22, 2017, after which the appeal and cross-appeal were filed.3

                We begin by stating the standard of reviewing an order allocating

property and resolving other issues between parties dissolving their marriage. CR

52.01 provides the general framework for the circuit court as well as review in the

Court of Appeals:

                In all actions tried upon the facts without a jury or with
                an advisory jury, the court shall find the facts specifically
                and state separately its conclusions of law thereon and
                render an appropriate judgment[.] Findings of fact shall
                not be set aside unless clearly erroneous, and due regard
                shall be given to the opportunity of the trial court to
                judge the credibility of the witnesses.

See Moore v. Asente, 110 S.W.3d 336, 354 (Ky. 2003) (footnote omitted) (An

appellate court may set aside a lower court’s findings made pursuant to CR 52.01

“only if those findings are clearly erroneous.”). The Asente Court went on to

address substantial evidence:

                “[S]ubstantial evidence” is “[e]vidence that a reasonable
                mind would accept as adequate to support a conclusion”
                and evidence that, when “taken alone or in the light of all
                the evidence, . . . has sufficient probative value to induce
                conviction in the minds of reasonable men.” Regardless
                of conflicting evidence, the weight of the evidence, or the
                fact that the reviewing court would have reached a
                contrary finding, “due regard shall be given to the
                opportunity of the trial court to judge the credibility of
                the witnesses” because judging the credibility of

3
    This matter was held in abeyance from May 31 to November 11, 2018.

                                             -3-
                witnesses and weighing evidence are tasks within the
                exclusive province of the trial court. Thus, “[m]ere doubt
                as to the correctness of [a] finding [will] not justify [its]
                reversal,” and appellate courts should not disturb trial
                court findings that are supported by substantial evidence.
Id. at 354 (footnotes omitted). See also McVicker v. McVicker, 461 S.W.3d 404,

415 (Ky. App. 2015).

                In Young v. Young, 314 S.W.3d 306, 308 (Ky. App. 2010), this Court

specifically addressed the standard of review for the classification of property:

                       A trial court’s ruling regarding the classification of
                marital property is reviewed de novo as the resolution of
                such issues is a matter of law. Heskett v. Heskett, 245
                S.W.3d 222, 226 (Ky. App. 2008). We review a trial
                court’s determinations of value and division of marital
                assets for abuse of discretion. Armstrong v. Armstrong,
                34 S.W.3d 83, 87 (Ky. App. 2000) (quoting Duncan v.
                Duncan, 724 S.W.2d 231, 234-35 (Ky. App. 1987)).

KRS4 403.190 provides for the assignment and division of property and provides in

relevant part as follows:

                (1) In a proceeding for dissolution of the marriage or for
                legal separation, or in a proceeding for disposition of
                property following dissolution of the marriage by a court
                which lacked personal jurisdiction over the absent spouse
                or lacked jurisdiction to dispose of the property, the court
                shall assign each spouse’s property to him. It also shall
                divide the marital property without regard to marital
                misconduct in just proportions considering all relevant
                factors including:



4
    Kentucky Revised Statutes.

                                             -4-
                    (a) Contribution of each spouse to
                    acquisition of the marital property, including
                    contribution of a spouse as homemaker;

                    (b) Value of the property set apart to each
                    spouse;

                    (c) Duration of the marriage; and

                    (d) Economic circumstances of each spouse
                    when the division of property is to become
                    effective, including the desirability of
                    awarding the family home or the right to live
                    therein for reasonable periods to the spouse
                    having custody of any children.

KRS 403.190(2)(a) defines “marital property” as “all property acquired by either

spouse subsequent to the marriage except . . . [p]roperty acquired by gift, bequest,

devise, or descent during the marriage and the income derived therefrom unless

there are significant activities of either spouse which contributed to the increase in

value of said property and the income earned therefrom[.]”

             Julia first asserts that the circuit court abused its discretion in failing

to require Byron to trace the funds in his children’s bank accounts to prove that the

increase in value was nonmarital. We disagree with this contention. Byron

testified that the children’s bank accounts were funded with social security

payments received as benefits from the death of his first wife. Julia offered no

evidence to rebut this testimony. We can find no error in the circuit court’s

allocation of this property, including the growth during the marriage between


                                           -5-
Byron and Julia, as belonging to Byron’s children from his first marriage. CR

52.01; McVicker, 461 S.W.3d at 415.

             Julia likewise insists that the circuit court erred in failing to assign an

increase to the value of the parties’ home. Julia concedes that Byron owned the

home, free of debt, prior to her marriage to him, and that the home itself was thus

nonmarital. She maintains, though, that the property increased significantly in

value during the marriage and that she was denied the opportunity to have the

property appraised to prove this assertion.

             Again, we find no error. The parties had been separated since 2014

and were litigating the division of assets for nearly three years when the final

hearing was held. Julia had ample time to gather the information she needed to

meet her burden of proving her theory of the home’s current market value. Simply

speaking to realtors (none of whom was called to testify) and doing internet

research was not sufficient evidence to convince the circuit court of Julia’s asserted

value. As the circuit court stated, Julia “did not produce any expert testimony

concerning the value of this residence and admitted she has never bought or sold a

home previously.”

             The circuit court found that there was a $5,000.00 increase in the

value of the residence. It included the increase in value in Byron’s list of assets

received and was used in the circuit court’s calculation of equalizing the


                                          -6-
allocations to each party. These findings are supported by substantial evidence,

and we decline to disturb them. Asente, 110 S.W.3d at 354.

              The unimproved property (42 acres, purchased by the parties for

$76,000.00) and the Wyndham timeshare (purchased for $41,000.00, with

$14,000.00 still owed at time of dissolution) were ordered sold by the circuit court,

with the net proceeds to be divided equally. We see no error in that decision. Id.

              We will not address the circuit court’s findings regarding Byron’s

businesses other than to say that, once again, there was substantial evidence of

record to support the circuit court’s decision and, thus, we affirm it. Id.

              Julia next argues that the circuit court erred in denying her an award

for attorney’s fees. In this vein, Julia states that the circuit court erred in its

interpretation of KRS 403.220 (“Costs of action and attorney’s fees”). This

statute’s wording indicates that the award is within the circuit court’s discretion:

              The court from time to time after considering the
              financial resources of both parties may order a party to
              pay a reasonable amount for the cost to the other party of
              maintaining or defending any proceeding under this
              chapter and for attorney’s fees, including sums for legal
              services rendered and costs incurred prior to the
              commencement of the proceeding or after entry of
              judgment. The court may order that the amount be paid
              directly to the attorney, who may enforce the order in his
              name.

(Emphasis added.) We therefore review the decision of whether to award

attorney’s fees for abuse of the circuit court’s discretion. Andrews v. Andrews, 611


                                            -7-
S.W.3d 271, 275 (Ky. App. 2020) (citations omitted). “[W]e find no abuse of

discretion in the [circuit] court’s decision not to award [Julia] any fees or costs

based upon her argument that there was a disparity of financial resources.”

Herbener v. Herbener, 587 S.W.3d 343, 355 (Ky. App. 2019).

             Julia lastly argues that the circuit judge should have disqualified

himself “when Byron’s prior counsel was employed as his law clerk.” KRS

26A.020 requires Julia to have filed “with the circuit clerk [her] affidavit that the

judge will not afford [her] a fair and impartial trial[.]” The record contains no such

affidavit. Furthermore, the circuit court sought an advisory opinion from the

Judicial Ethics Commission in which the JEC stated that no conflict would be

deemed to have occurred if Byron’s former counsel did not have access to the

parties’ files or any of the discussions pertaining to this case during the course of

his employment with the circuit court. Julia points to nothing in the record which

indicates that anything other than strict adherence to this advisory opinion has

taken place. “We find no error in the circuit court’s refusal to recuse in this

matter.” Wilson v. Askew, 568 S.W.3d 375, 384 (Ky. App. 2019).

             We next turn to Byron’s sole argument on cross-appeal, namely, that

the circuit court erred in its valuation of Julia’s nonmarital interest in her

retirement account. Specifically, Byron is asserting that the increase in value,

during the marriage, of Julia’s retirement account should have been apportioned as


                                           -8-
marital property and divided accordingly. The circuit court did apportion a marital

contribution of $12,976.90. It then factored in that amount toward the growth in

the account and assigned a marital value of $27,252.38.

             This increase in value was included in Julia’s list of assets received

and was used in the circuit court’s calculation of equalizing the allocations to each

party. This finding is supported by substantial evidence, and we decline to disturb

it. Asente, 110 S.W.3d at 354.

             The judgment of the Marion Circuit Court is affirmed.

             ALL CONCUR.



BRIEF FOR APPELLANT/                       BRIEF FOR APPELLEE/
CROSS-APPELLEE:                            CROSS-APPELLANT:

Dawn L. McCauley                           Joseph R. Stewart
Lebanon, Kentucky                          Lebanon, Kentucky




                                         -9-